Citation Nr: 0607742	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right leg/knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left facial condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1939 to July 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

On January 27, 2006, the Board promulgated a decision that 
denied the veteran's claims of service connection based on 
new and material evidence. 

Prior to the Board's January 27, 2006, decision, the veteran 
requested a Travel Board hearing.  Unfortunately, this 
request did not reach the Board prior to the time of the 
January 27, 2006, denial.  

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of a denial of due 
process. 38 C.F.R. § 20.904(a) (2005).

In February 2006, the veteran's representative filed a Motion 
to vacate the Board's January 2006 decision for the purpose 
of scheduling the veteran for a hearing before the Board.  

In order to afford the veteran his due process rights, the 
January 27, 2006, decision will be vacated pursuant to 38 
C.F.R. § 20.904.  

In a separate decision, the veteran's claims will be remanded 
to afford him a hearing before the Board.




ORDER TO VACATE

The January 27, 2006, decision of the Board of Veterans' 
Appeals is VACATED.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


